Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered August 3,1994, convicting defendant, after a jury trial, of criminal sale of marihuana in the fourth degree and criminal possession of marihuana in the fourth degree, and sentencing him to consecutive prison terms of 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant was aware of the weight of the marihuana which he possessed, including distinctly pre-measured packages containing over half an ounce recovered from his person, two thirds of an ounce recovered from defendant’s customer, and seven and a half ounces recovered from a bag found near defendant’s seat in a van (see, People v Dillon, 87 NY2d 885; People v Sanchez, 86 NY2d 27, 34). Issues of credibility were properly placed before the jury, and we find no reason to disturb its determination (see, People v Young, 225 AD2d 339, lv denied 88 NY2d 971). Concur—Murphy, P. J., Sullivan, Milonas and Tom, JJ.